                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 LUIS MORENO, individually and on behalf of
 similarly situated persons,

                       Plaintiff,
                                                           Case No. 3:19-cv-532
         v.
                                                           Jury Demanded
 PRAIRIE PIZZA, INC.
 d/b/a “Domino’s”,

                       Defendants.



                           NOTICE OF SUPPLEMENTAL FILING

   Plaintiff Luis Moreno, by and through the undersigned counsel, hereby files this Notice of

Supplemental Filing and attaches hereto as Exhibit A the declaration of Jay Forester, attorney for

Plaintiff and the proposed class. Mr. Forester’s declaration was erroneously not filed with the

Parties’ Memo in Support of Joint Motion for Preliminary Approval of Settlement (Dkt. No. 16-

1), where it is named as an Exhibit. The declaration is attached hereto for the Court’s consideration

with regard to the Parties’ Motion and Memo.

                                              Respectfully submitted,

                                              /s/ Jake Modla
                                              Jake Modla (Bar No: 17534)
                                              The Law Offices of Jason E. Taylor P.C.
                                              454 S Anderson Rd., Suite 303
                                              Rock Hill, SC 29730
                                              Telephone: 803-328-0898
                                              jmodla@jasonetaylor.com

                                              *J. FORESTER
                                              Texas Bar No. 24087532
                                              FORESTER HAYNIE, PLLC
                                              400 N. St. Paul Street, Suite 700



      Case 3:19-cv-00532-RJC-DSC Document 17 Filed 08/12/20 Page 1 of 2
                                           Dallas, Texas 75201
                                           (214) 210-2100 phone
                                           jay@foresterhaynie.com
                                           *pro hac vice application forthcoming

                                           ATTORNEYS FOR PLAINTIFFS

                              CERTIFICATE OF SERVICE

   The foregoing document was filed electronically and will be served on all counsel of record

via the Court’s ECF System.


                                                    /s/ Jake Modla
                                                    Jake Modla




                                                2
      Case 3:19-cv-00532-RJC-DSC Document 17 Filed 08/12/20 Page 2 of 2
